In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00003-CV




         IN THE INTEREST OF A.S., A CHILD




         On Appeal from the 62nd District Court
                 Delta County, Texas
                Trial Court No. 11100




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Josh R. Morriss, III
                                                 Chief Justice

Date Submitted:       March 18, 2019
Date Decided:         March 19, 2019




                                                2